 Case 20-41592          Doc 263     Filed 04/27/21 Entered 04/27/21 11:55:29             Desc Main
                                     Document     Page 1 of 2



                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF MINNESOTA

 In re:                                               BKY No. 20-41592

 The Comet Clothing Company, LLC,                     Chapter 11, Subchapter V

                  Debtor.


                               UNSWORN CERTIFICATE OF SERVICE

      I, Linda Marie Smith, declare under penalty of perjury that on April 26, 2021, I served a
copy of the attached:

Notice of Hearing Omnibus Motion of Debtor Objecting to Certain Proofs of Claim (Late-Filed
Claim and Insufficient Documentation Claim (Claim Nos. 6, 12 and 15) and Memorandum of
Law

by mailing via first class U.S. Mail, with sufficient postage affixed, to the entities stated below,
at the addresses listed below:

          Target Corporation                          Dallas Cowboys Merchandising, Ltd.
          7000 Target Parkway, NCF-0324               Michael D. Warner, Esq.
          Brooklyn Park, MN 55445                     Cole Schotz P.C.
                                                      301 Commerce Street, Ste. 1700
                                                      Fort Worth, TX 76102
          FedEx Corporate Services, Inc., as          Comet Clothing Company, LLC
          Assignee of FedEx                           6117 Blue Circle Drive, Ste. 100
          Express/Ground/Freight/Office               Minnetonka, MN 55343
          3965 Airways Blvd., Module G, 3rd
          Floor
          Memphis, TN 38116-5017
          Sarah J. Wencil
          Office of the U.S. Trustee Region 12
          300 S. Fourth Street, Ste. 1015
          Minneapolis, MN 55415


Executed on: April 27, 2021            Signed: /s/ Linda Marie Smith
                                              Linda Marie Smith
                                              Fabyanske, Westra, Hart & Thomson, P.A.
                                              333 South Seventh Street
                                              Suite 2600
                                              Minneapolis, MN 55402
                                              Telephone: 612-359-7600


Active\086972\003\5816369.v1
 Case 20-41592          Doc 263   Filed 04/27/21 Entered 04/27/21 11:55:29   Desc Main
                                   Document     Page 2 of 2



                                           Facsimile: 612-359-7602




Active\086972\003\5816369.v1
